UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission file number 1-604. WALGREEN CO. (Exact name of registrant as specified in its charter) Illinois 36-1924025 (State of incorporation) (I.R.S. Employer Identification No.) 108 Wilmot Road, Deerfield, Illinois (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(847) 315-2500 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock ($.078125 Par Value) New York Stock Exchange The NASDAQ Stock Market LLC Chicago Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes xNo o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer xAccelerated filer o Non-accelerated filer oSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of February 28, 2011, the aggregate market value of Walgreen Co. common stock held by non-affiliates (based upon the closing transaction price on the New York Stock Exchange on February 28, 2011) was approximately $39.7 billion.As of August 31, 2011, there were 889,294,130 shares of Walgreen Co. common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Annual Report to Shareholders for the year ended August 31, 2011, to the extent stated in this Form 10-K, are incorporated by reference into Parts I, II and IV of this Form 10-K.Portions of the registrant's Proxy Statement for its Annual Meeting of Shareholders to be held January 11, 2012, are incorporated by reference into Part III of this Form 10-K as indicated herein. TABLE OF CONTENTS Part I Item 1. Business Item 1A. Risk Factors Item 1B. Unresolved Staff Comments Item 2. Properties Item 3. Legal Proceedings Item 4. [Reserved] Executive Officers of the Registrant Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Item 6. Selected Financial Data Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 7A. Qualitative and Quantitative Disclosures about Market Risk Item 8. Financial Statements and Supplementary Data Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information Part III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions and Director Independence Item 14. Principal Accounting Fees and Services Part IV Item 15. Exhibits and Financial Statement Schedules PART I Item 1.Business References in this Form 10-K to “Walgreens”, the “Company,” “we,” “us” or “our” refer to Walgreen Co. and its subsidiaries included in the consolidated financial statements, except as otherwise indicated or the context otherwise requires.Our fiscal year ends on August 31, and references herein to “fiscal 2011” refer to our fiscal year ended August 31, 2011. Overview Walgreen Co., together with its subsidiaries, operates the largest drugstore chain in the United States with net sales of $72.2 billion in the fiscal year ended August 31, 2011.We provide our customers with convenient, multichannel access to consumer goods and services, pharmacy, and health and wellness services in communities across America.We offer our products and services through drugstores, as well as through mail, by telephone and via the Internet. We sell prescription and non-prescription drugs as well as general merchandise, including household products, convenience and fresh foods, personal care, beauty care, photofinishing and candy.Our pharmacy, health and wellness services include retail, specialty, infusion and respiratory services, mail service, convenient care clinics and worksite clinics.These services help improve health outcomes and manage costs for payers including employers, managed care organizations, health systems, pharmacy benefit managers and the public sector.Our Take Care Health Systems subsidiary is a manager of worksite health centers and in-store convenient care clinics, with more than 700 locations throughout the United States. Walgreen Co. was incorporated as an Illinois corporation in 1909 as a successor to a business founded in 1901.Our principal executive offices are located at 108 Wilmot Road, Deerfield, Illinois 60015.The Company is principally in the retail drugstore business and its operations are within one reportable segment. Business Development As of August 31, 2011, Walgreens operated 8,210 locations in 50 states, the District of Columbia, Puerto Rico and Guam.In 2011, the Company opened or acquired 297 locations for a net increase of 164 locations after relocations and closings.Total locations do not include 357 Take Care clinics operated within our Walgreens locations. Number of Locations Location Type Drugstores Worksite Facilities Infusion and Respiratory Services Facilities 83 Specialty Pharmacies 9 14 15 Mail Service Facilities 2 2 2 Total Walgreens goal is to provide the most convenient multichannel access to consumer goods and services, pharmacy, health and wellness services through our 7,761 community based drugstores, as well as through our specialty pharmacy, home infusion and respiratory services, worksite health centers and retail clinic businesses.As of August 2011, approximately 73.8% of the United States population lived within five miles of a Walgreens and 6.1 million shoppers visited our stores daily.In addition to store shoppers, Walgreens.com received approximately 16.8 million visits per month in fiscal 2011. We seek to grow pharmacy, front-end and online market share through new store growth, comparable store sales increases, pharmacy prescription file purchases and strategic acquisitions.In fiscal 2011, we expanded our ecommerce capabilities with the acquisition of drugstore.com which complements our site, Walgreens.com, in providing customers with access to our merchandise.In fiscal 2010, we supplemented organic growth by expanding our presence in the New York metropolitan area through the acquisition of 258 Duane Reade drugstores.Beyond our purchases of drugstore.com and Duane Reade, we continue to make strategic acquisitions of prescription files, buy-and-operate locations and other regional drugstore retailers as well as other complementary health care services. We utilize our extensive retail network as a channel to provide affordable quality health and wellness services to our customers and patients, as illustrated by our ability to play a significant role in providing flu vaccines and other immunizations.We market our products and services to employers, governments, managed care organizations and pharmacy benefit managers, expanding beyond our traditional retail consumer model, to contract directly with our payers.With our more than 75,000 health care providers including pharmacists, nurse practitioners and other health related professionals, Walgreens expects to continue to play a growing role in government and employer efforts to control escalating health care costs. Prescription sales continue to be a large portion of the Company's business.In fiscal 2011, prescriptions accounted for 64.7% of sales compared to 65.2% in fiscal 2010.Third party sales, where reimbursement is received from managed care organizations, government and private insurance, were 95.6% of fiscal 2011 prescription sales compared to 95.3% in fiscal 2010.Overall, Walgreens filled approximately 718 million prescriptions in 2011, an increase of 23 million from fiscal 2010.Adjusted to 30 day equivalents, prescriptions filled were 819 million in fiscal 2011, 778 million in fiscal 2010 and 723 million in fiscal 2009.Walgreens continues to gain market share, accounting for 20.0% of the U.S. retail prescription drug market in fiscal 2011 compared to 19.5% and 18.9% in fiscal 2010 and 2009, respectively.Walgreens expects to continue to grow pharmacy sales due, in part, to the aging population and the continued development of innovative drugs that improve quality of life and control health care costs. During fiscal 2011, the Company added $1.2 billion to property and equipment, which included approximately $800 million related to stores, $300 million for information technology and $100 million related to other locations.Capital expenditures for fiscal 2012 are currently expected to be approximately $1.6 billion, excluding acquisitions and prescription file purchases, although the actual amount may vary depending upon a variety of factors, including, among other things, the timing of implementation of certain capital projects. During fiscal 2012, the Company plans to pursue strategies designed to further transform its traditional drugstore to a “retail health and daily living” store; advance community pharmacy to play a greater role in healthcare through integration and expanded services; deliver an outstanding customer experience through enhanced employee engagement; expand across new channels and markets; and enhance its cost structure through continuous improvement and innovation. Description of Business Principal products produced and services rendered The Company’s drugstores are engaged in the retail sale of prescription and non-prescription drugs and general merchandise.General merchandise includes, among other things, household items, convenience and fresh foods, personal care, beauty care, photofinishing and candy.Prescription drugs represent our largest product class accounting for 65% of our total sales followed by general merchandise and non-prescription drugs at 25% and 10%, respectively.Walgreens offers customers the choice to have prescriptions filled at the drugstore, as well as through the mail, and customers may also place orders by telephone and online. We offer pharmacy, health and wellness solutions which include retail, specialty pharmacy, infusion and respiratory services, mail service, convenient care clinics and worksite clinics.Our drugstores, including Duane Reade, sell prescription and non-prescription drugs that utilize our pharmacists to provide drug consultations and administer flu vaccines and other immunizations.Our integrated network of pharmacies allows easy access for customers to fill their prescriptions at any of our drugstores.In addition, our stores sell branded and private brand general merchandise, including household products, convenience and fresh foods, personal care, beauty care, candy, photofinishing and seasonal items. We offer specialty pharmacy services that provide customers nationwide access to a variety of medications, services and programs for managing complex andchronic health conditions.Medications delivered to these customers often require special handling, are only available through limited distributions or involve a time-sensitive delivery.Specialty pharmacy customers typically require customized treatments in managing their medical conditions. In addition, we also offer our customers infusion therapy services including the administration of intravenous (IV) medications for cancer treatments, chronic pain, heart failure, and other infections and disorders which must be treated by IV.Walgreens provides these infusion services at home, at the workplace, in a physician's office or in a Walgreens alternate treatment site.We also provide clinical services such as laboratory monitoring, medication profile review, nutritional assessments and patient and caregiver education. Customers can choose to have their prescriptions refilled through our mail service which allows customers to submit prescription refill requests online, over the phone or through e-prescribing.Our advanced pharmacy system offers pharmacists easy access to patient prescription records which allows access to refills and emergency supplies at any of our pharmacies, eases prescription transfers, and enables any Walgreens pharmacist to provide ongoing treatment consultation. Customers can also access our ecommerce solutions which extend the convenience to purchase most products available within our drugstores as well as additional products sold exclusively online through our walgreens.com and drugstore.com websites.Our websites allow consumers to purchase general merchandise including beauty, personal care, home medical equipment, contact lens, vitamins and supplements and other health and wellness solutions.Our mobile applications also allow customers to refill prescriptions through their mobile device, download weekly promotions and find the nearest Walgreens drugstore. We also offer services through Take Care Health Systems, which manages our Take Care Clinics at select Walgreens drugstores throughout the country. Patient care at each of the Take Care Clinics is provided by Take Care Health Services, an independently owned state professional corporation.Nurse practitioners and physician assistants treat patients and are licensed to write prescriptions that can be filled at the patient's pharmacy of choice and to administer immunizations and other vaccines.Additionally, our Take Care Health Employer Solutions manages primary care, health and wellness, occupational health, pharmacy and fitness centers at large employer campuses.These centers provide primary-care services that allow employees and families to enjoy the full benefits of a dedicated physician in a convenient worksite setting. Sources and availability of raw materials Inventories are purchased from numerous domestic and foreign suppliers.We do not believe that the loss of any one supplier or group of suppliers under common control would have a material effect on the Company’s business. Intellectual Property and Licenses We market products and services under various trademarks, trade dress and trade names and rely on a combination of patent, copyright, trademark, service mark, and trade secret laws, as well as contractual restrictions to establish and protect our proprietary rights.We own numerous domain names, hold approximately forty patents, have registered numerous trademarks, and have filed applications for the registration of a number of our other trademarks and service marks in various jurisdictions.We hold assorted business licenses (such as pharmacy, occupational, liquor and cigarette) having various lives within multiple legal jurisdictions, which are necessary for the normal operation of our business. Seasonal variations in business Our business is seasonal in nature, with the second fiscal quarter generating a higher proportion of front-end sales and earnings than other periods.Both prescription and non-prescription drug sales are affected by the timing and severity of the cough, cold and flu season.See the caption “Summary of Quarterly Results (Unaudited)” on page 39 of the Annual Report to Shareholders for the year ended August 31, 2011 (“2011 Annual Report”), which section is incorporated herein by reference. Working capital practices The Company generally finances its inventory and expansion needs with internally generated funds.See “Management's Discussion and Analysis of Results of Operations and Financial Condition” on pages 18 through 23 of the 2011 Annual Report, which sections are incorporated herein by reference. Customers The Company sells to numerous customers including various managed care organizations within both the private and public sectors.No customer accounted for ten percent or more of the Company's consolidated net sales in fiscal 2011. Government contracts The Company fills prescriptions for many state Medicaid public assistance plans.Revenues from all such plans were approximately 6.7% of total sales in fiscal 2011. Regulation Our business is subject to federal, state and local government laws, regulations and administrative practices.The regulations to which we are subject include, but are not limited to: federal, state and local registration and regulation of pharmacies; applicable Medicare and Medicaid regulations; the Health Insurance Portability and Accountability Act, or HIPAA; regulations of the U.S. Food and Drug Administration, the U.S. Federal Trade Commission, the Drug Enforcement Administration, and the Consumer Product Safety Commission, as well as state regulatory authorities, governing the sale, advertisement and promotion of products we sell; anti-kickback laws; false claims laws; laws against the corporate practice of medicine; and federal and state laws governing the practice of the profession of pharmacy.In addition, we are party to a Corporate Integrity Agreement with the U.S. Department of Health and Human Services under which we have agreed to maintain a corporate compliance program.We are also governed by federal and state laws of general applicability, including laws regulating matters of working conditions, health and safety and equal employment opportunity.In connection with the operation of our stores, distribution centers and other sites, we are subject to laws and regulations relating to the protection of the environment and health and safety matters, including those governing exposure to, and the management and disposal of, hazardous substances.Federal, state and local environmental protection requirements did not have a material effect upon capital expenditures, earnings or the competitive position of the Company in fiscal 2011. Competitive conditions The drugstore industry is highly competitive.As a leader in the retail drug industry and as a retailer of general merchandise, Walgreens competes with various retailers, including chain and independent drugstores, mail order prescription providers, grocery stores, convenience stores, mass merchants, Internet pharmacies, warehouse clubs, dollar stores and other discount merchandisers.The Company competes primarily on the basis of service, convenience, variety and price.The Company's geographic dispersion helps offset the impact of temporary, localized economic and competitive conditions in individual markets.The number and location of the Company's drugstores appears under Item 2 – “Properties” in this Form 10-K. Employees At August 31, 2011, the Company employed approximately 247,000 persons, approximately 71,000 of whom were part-time employees working less than 30 hours per week. Research and Development The Company does not engage in any material research and development activities. Financial Information about Foreign and Domestic Operations and Export Sales All Company sales during the last three fiscal years occurred within the United States, Puerto Rico and Guam.There were no export sales. Available information We file with the Securities and Exchange Commission (SEC) our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and all amendments to those reports, proxy statements and registration statements.You may read and copy any material we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549.You may also obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.In addition, the SEC maintains a website at http://www.sec.gov that contains reports, proxy and information statements, and other information regarding issuers, including us, that file electronically.We make available free of charge on or through our website at investor.walgreens.com our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to these reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act as soon as reasonably practicable after we file or furnish them to the SEC.The contents of the Company's website are not, however, a part of this report. Cautionary Note Regarding Forward Looking Statements This Annual Report on Form 10-K, the documents incorporated herein by reference and other documents that we file or furnish with the Securities and Exchange Commission contain forward-looking statements that are based on current expectations, estimates, forecasts and projections about our future performance, our business, our beliefs and our management’s assumptions.In addition, we, or others on our behalf, may make forward-looking statements in press releases or written statements, on the Company’s website or in our communications and discussions with investors and analysts in the normal course of business through meetings, webcasts, phone calls, conference calls and other communications.Some of such forward-looking statements may be based on certain data and forecasts relating to our business and industry which we have obtained from internal surveys, market research, publicly available information and industry publications.Industry publications, surveys and market research generally state that the information they provide has been obtained from sources believed to be reliable, but that the accuracy and completeness of such information is not guaranteed.Statements that are not historical facts are forward-looking statements, including forward-looking information concerning pharmacy sales trends, prescription margins, number and location of new store openings, vendor, payer and customer relationships and terms, possible new contracts or contract extensions, competition, economic and business conditions, outcomes of litigation and regulatory matters, the level of capital expenditures, industry trends, demographic trends, growth strategies, financial results, cost reduction initiatives, acquisition synergies, competitive strengths and changes in legislation or regulations.Words such as “expect,” “likely,” “outlook,” “forecast,” “would,” “could,” “should,” “will,” “project,” “intend,” “plan,” “continue,” “sustain,” “on track,” “believe,” “seek,” “estimate,” ‘anticipate,” “may,” “possible,” “assume,” variations of such words and similar expressions are intended to identify such forward-looking statements, which are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are not guarantees of future performance and involve risks, assumptions and uncertainties, known or unknown to the Company, including, but not limited to, changes in vendor, payer and customer relationships and terms, competition, changes in economic and business conditions generally or in the markets we serve, risks associated with new business initiatives and activities, the failure to obtain new contracts or extensions of existing contracts, the availability and cost of real estate and construction, risks associated with acquisitions and divestitures, the ability to realize anticipated results from capital expenditures and cost reduction initiatives, outcomes of legal and regulatory matters, changes in legislation or regulations or interpretations thereof, and those described in Item 1A “Risk Factors” below and in other reports that we file or furnish with the Securities and Exchange Commission.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those indicated or anticipated by such forward-looking statements.Accordingly, you are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date they are made.Except to the extent required by law, we do not undertake, and expressly disclaim, any duty or obligation to update publicly any forward-looking statement after the date such statement is made, whether as a result of new information, future events, changes in assumptions or otherwise. Item 1A.Risk Factors In addition to the other information in this report and our other filings with the SEC, you should carefully consider the risks described below, which could materially and adversely affect our business, financial condition and results of operations.These risks are not the only risks that we face.Our business operations could also be affected by additional factors that are not presently known to us or that we currently consider to be immaterial to our operations. We derive a significant portion of our sales from prescription drug sales reimbursed by pharmacy benefit management companies. We derive a significant portion of our sales from prescription drug sales reimbursed through prescription drug plans administered by pharmacy benefit management (PBM) companies.PBM companies typically administer multiple prescription drug plans that expire at various times and provide for varying reimbursement rates.If our participation in the prescription drug programs administered by one or more of the large PBM companies is restricted or terminated, we expect that our sales would be adversely affected, at least in the short term.If we are unable to replace any such lost sales, either through an increase in other sales or through a resumption of participation in those plans, our operating results may be materially adversely affected.In June 2011, we announced that contract renewal negotiations with pharmacy benefit manager Express Scripts, Inc. had been unsuccessful, and as a result wewere planning not to be part of Express Scripts’ pharmacy provider network as of January 1, 2012. Reductions in third party reimbursement levels, from private or government plans, for prescription drugs could reduce our margin on pharmacy sales and could have a significant effect on our retail drugstore profits. The continued efforts of health maintenance organizations, managed care organizations, pharmacy benefit management companies, government entities, and other third party payers to reduce prescription drug costs and pharmacy reimbursement rates, as well as litigation relating to how drugs are priced, may adversely impact our profitability.In addition, some of these entities may offer pricing terms that we may not be willing to accept or otherwise restrict our participation in their networks of pharmacy providers. Certain provisions of the Deficit Reduction Act of 2005 (the DRA) sought to reduce federal spending by altering the Medicaid reimbursement formula for multi-source (i.e., generic) drugs (AMP).Those reductions did not go into effect.The Patient Protection and Affordable Care Act signed into law on March 23, 2010 (the ACA) enacted a modified reimbursement formula for multi-source drugs.The modified formula, when implemented, is expected to reduceMedicaid reimbursements, which could adversely affect our revenues and profits. Our profitability can be adversely affected by a decrease in the introduction of new brand name and generic prescription drugs. Our sales and profit margins are materially affected by the introduction of new brand name and generic drugs.New brand name drugs can result in increased drug utilization and associated sales revenues, while the introduction of lower priced generic alternatives typically result in higher gross profit margins.Accordingly, a decrease in the number of significant new brand name drugs or generics successfully introduced could adversely affect our results of operations. Consolidation in the healthcare industry could adversely affect our business, financial condition and results of operations. Many organizations in the healthcare industry, including pharmacy benefit managers, have consolidated in recent years to create larger healthcare enterprises with greater market power, which has resulted in greater pricing pressures.Two of the three largest pharmacy benefit managers, Medco Health Solutions, Inc. and Express Scripts, Inc., announced an agreement to merge in July 2011, completion of which is subject to regulatory and other conditions.If this consolidation trend continues, it could give the resulting enterprises even greater bargaining power, which may lead to further pressure on the prices for our products and services.If these pressures result in reductions in our prices, our business will become less profitable unless we are able to achieve corresponding reductions in costs or develop profitable new revenue streams.We expect that market demand, government regulation, third-party reimbursement policies, government contracting requirements, and societal pressures will continue to cause the healthcare industry to evolve, potentially resulting in further business consolidations and alliances among the industry participants we engage with, which may adversely impact our business, financial condition and results of operations. Changes in economic conditions could adversely affect consumer buying practices and reduce our revenues and profitability. Our performance has been, and may continue to be, adversely impacted by negative changes in national, regional or local economic conditions and consumer confidence.The current economic environment has had a material impact on consumer behavior that could persist even as the economy starts to recover.External factors that affect consumer confidence and over which we exercise no influence include unemployment rates, levels of personal disposable income, national, regional or local economic conditions and acts of war or terrorism. Changes in economic conditions and consumer confidence could adversely affect consumer preferences, purchasing power and spending patterns.A decrease in overall consumer spending as a result of changes in economic conditions could adversely affect our front-end and pharmacy sales and negatively impact our profitability.All these factors could impact our revenues, operating results and financial condition. The industries in which we operate are highly competitive and further increases in competition could adversely affect us. In our retail pharmacy business, we face intense competition from local, regional and national companies, including other drugstore chains, independent drugstores, mail-order prescription providers and various other retailers such as grocery stores, convenience stores, mass merchants and dollar stores, many of which are aggressively expanding in markets we serve.In the other markets in which we compete, including health and wellness services, we also operate in a highly competitive environment.As competition increases in the markets in which we operate, a significant increase in general pricing pressures could occur, this could require us to reevaluate our pricing structures to remain competitive.Our failure to reduce prices could result in decreased revenue and negatively affect profits. If the merchandise and services that we offer fail to meet customer needs, our sales may be affected. Our success depends on our ability to offer a superior shopping experience, a quality assortment of available merchandise and superior customer service.We must identify, obtain supplies of, and offer to our customers, attractive, innovative and high-quality merchandise on a continuous basis.Our products and services must satisfy the needs and desires of our customers, whose preferences may change in the future.If we misjudge either the demand for products and services we sell or our customers’ purchasing habits and tastes, we may be faced with excess inventories of some products and missed opportunities for products and services we chose not to offer.In addition, our sales may decline or we may be required to sell the merchandise we have obtained at lower prices. This would have a negative effect on our business and results of operations. Our strategy is dependent, in part, upon the successful implementation of various strategic initiatives. While our overall business strategy consists of many components and underlying initiatives, our long-term financial performance will be impacted by our ability to execute certain key initiatives.In fiscal 2012, we plan to pursue strategies designed to further transform our traditional drugstore to a “retail health and daily living” store; advance community pharmacy to play a greater role in healthcare through integration and expanded services; deliver an outstanding customer experience through enhanced employee engagement; expand across new channels and markets; and enhance our cost structure through continuous improvement and innovation. If we are unable to effectively execute one or more of these key initiatives, our business, financial condition and results of operations may be materially adversely affected. Our ability to grow our business may be constrained by our inability to find suitable new store locations at acceptable prices or by the expiration of our current leases. Our ability to grow our business may be constrained if suitable new store locations cannot be identified with lease terms or purchase prices that are acceptable to us.We compete with other retailers and businesses for suitable locations for our stores. Local land use and other regulations applicable to the types of stores we desire to construct may impact our ability to find suitable locations and influence the cost of constructing our stores.The expiration of leases at existing store locations may adversely affect us if the renewal terms of those leases are unacceptable to us and we are forced to close or relocate stores.Further, changing local demographics at existing store locations may adversely affect revenue and profitability levels at those stores. A significant disruption in our computer systems could adversely affect our operations. We rely extensively on our computer systems to manage our ordering, pricing, point-of-sale, inventory replenishment and other processes. Our systems are subject to damage or interruption from power outages, computer and telecommunications failures, computer viruses, security breaches, vandalism, catastrophic events and human error, and our disaster recovery planning cannot account for all eventualities.In addition, we are currently making, and expect to continue to make, substantial investments in our information technology systems and infrastructure and any risk of system disruption is further increased when significant system changes are undertaken. If our systems are damaged, fail to function properly or otherwise become unavailable, we may incur substantial costs to repair or replace them, and may experience loss of critical data and interruptions or delays in our ability to perform critical functions, which could adversely affect our business and results of operations. Our growth strategy is partially dependent upon acquisitions, some of which may not prove to be successful. We have grown our business, in part, through acquisitions in recent years and expect to continue to acquire drugstore chains, independent drugstores and other businesses in the future.Acquisitions involve numerous risks, including difficulties in integrating the operations and personnel of the acquired companies, distraction of management from overseeing our existing operations, difficulties in entering markets in which we have no or limited direct prior experience, and difficulties in achieving the synergies we anticipated. Acquisitions may also cause us to significantly increase our interest expense, leverage and debt service requirements if we incur additional debt to pay for an acquisition, issue common stock that would dilute our current shareholders’ percentage ownership, or incur write-offs and restructuring and other related expenses.No assurance can be given that our acquisitions will be successful and will not materially adversely affect our results of operations. Changes in the health care regulatory environment may adversely affect our business. Political, economic and regulatory influences are subjecting the healthcare industry to significant changes that could adversely affect our results of operations.The ACA and the Health Care and Education Reconciliation Act of 2010 were signed into law on March23, 2010 and March30, 2010, respectively. A number of the provisions of those laws require rulemaking action by governmental agencies to implement, which has not yet occurred. Future rulemaking could increase regulation of pharmacy services, result in changes to pharmacy reimbursement rates, and otherwise change the way we do business.We cannot predict the timing or impact of any future rulemaking, but any such rulemaking could have an adverse impact on our results of operations. We are subject to governmental regulations and procedures and other legal requirements. A significant change in, or noncompliance with, these regulations, procedures and requirements could have a material adverse effect on profitability. Our retail drugstore and health and wellness services businesses are subject to numerous federal, state and local regulations. Changes in these regulations may require extensive system and operating changes that may be difficult to implement.Untimely compliance or noncompliance with applicable regulations could result in the imposition of civil and criminal penalties that could adversely affect the continued operation of our business, including: suspension of payments from government programs; loss of required government certifications; loss of authorizations to participate in or exclusion from government reimbursement programs, such as the Medicare and Medicaid programs; loss of licenses; or significant fines or monetary penalties, and could adversely affect the continued operation of our business.The regulations to which we are subject include, but are not limited to: federal, state and local registration and regulation of pharmacies; applicable Medicare and Medicaid regulations; the Health Insurance Portability and Accountability Act, or HIPAA; laws and regulations relating to the protection of the environment and health and safety matters, including those governing exposure to, and the management and disposal of, hazardous substances; regulations of the U.S. Food and Drug Administration, the U.S. Federal Trade Commission, the Drug Enforcement Administration, and the Consumer Product Safety Commission, as well as state regulatory authorities, governing the sale, advertisement and promotion of products we sell; anti-kickback laws; data privacy and security laws; false claims laws; laws against the corporate practice of medicine; and federal and state laws governing the practice of the profession of pharmacy.In addition, we are party to a Corporate Integrity Agreement with the U.S. Department of Health and Human Services under which we have agreed to maintain a corporate compliance program.We are also governed by federal and state laws of general applicability, including laws regulating matters of working conditions, health and safety and equal employment opportunity.In addition, we could have exposure if we are found to have infringed another party's intellectual property rights. Should a product liability issue, recall or personal injury issue arise, inadequate product or other liability insurance coverage or our inability to maintain such insurance may result in a material adverse effect on our business and financial condition. Products that we sell could become subject to contamination, product tampering, mislabeling, recall or other damage. In addition, errors in the dispensing and packaging of pharmaceuticals could lead to serious injury.Product liability or personal injury claims may be asserted against us with respect to any of the products or pharmaceuticals we sell or services we provide.Our health and wellness business also involves exposure to professional liability claims related to medical care.Should a product or other liability issue arise, the coverage limits under our insurance programs and the indemnification amounts available to us may not be adequate to protect us against claims.We also may not be able to maintain this insurance on acceptable terms in the future.Damage to our reputation in the event of a product liability or personal injury issue or judgment against us or a product recall could have an adverse effect on our business, financial condition or results of operations. If we do not maintain the privacy and security of sensitive customer and business information, we could damage our reputation, incur substantial additional costs and become subject to litigation. Throughout our operations, we receive, retain and transmit certain personal information that our customers provide to purchase products or services, enroll in promotional programs, register on our websites, or otherwise communicate and interact with us.In addition, aspects of our operations depend upon the secure transmission of confidential information over public networks.A compromise of our data security systems or those of businesses we interact with that results in information related to our customers or business being obtained by unauthorized persons could harm our reputation and expose us to regulatory actions and claims from customers, financial institutions, payment card associations and other persons, any of which could adversely affect our business, financial condition and results of operations.In addition, a security breach could require that we expend additional resources related to the security of information systems and disrupt our business.In addition, compliance with changes in privacy and information security laws and standards may result in significant expense due to increased investment in technology and the development of new operational processes.If we or those with whom we share information fail to comply with these laws and regulations or experience a data security breach, our reputation could be damaged and we could be subject to additional litigation and regulatory risks. Our credit ratings are important to our cost of capital and lease terms for our stores. The major credit rating agencies have given us and our corporate debt investment grade credit ratings.These ratings are based on a number of factors, which include our financial strength and financial policies.We aim to maintain our high ratings as they serve to lower our borrowing costs and facilitate our access to a variety of lenders and other creditors, including landlords for our leased stores, on terms that we consider advantageous to our business.Failure to maintain our credit ratings could adversely affect our cost of funds, liquidity, competitive position and access to capital markets. Our quarterly results may fluctuate significantly. Our operating results have historically varied on a quarterly basis and may continue to fluctuate significantly in the future. Factors that may affect our quarterly operating results include, but are not limited to, seasonality, the timing of the introduction of new generic and brand name prescription drugs, the timing and severity of the cough, cold and flu season, significant acquisitions, dispositions and other strategic initiatives, and the other risk factors discussed under this Item 1A.Accordingly, we believe that quarter-to-quarter comparisons of our operating results are not necessarily meaningful and investors should not rely on the results of any particular quarter as an indication of our future performance. There are a number of additional business risks which could adversely affect our financial results. Many other factors could adversely affect our financial results, including: · If we are unsuccessful in establishing effective advertising, marketing and promotional programs, our sales or sales margins could be negatively affected. · Our success depends on our continued ability to attract and retain store and management and professional personnel, and the loss of key personnel could have an adverse effect on the results of our operations, financial condition or cash flow. · Changes in accounting standards and the application of existing accounting standards particularly related to the measurement of fair value as compared tocarrying value for the Company’s reporting units, including goodwill and intangible assets, may have an adverse effect on the Company’s financial condition and results of operations. · Severe weather conditions, terrorist activities, health epidemics or pandemics or the prospect of these events can impact our store operations or damage our facilities in affected areas or have an adverse impact on consumer confidence levels and spending in our stores. · The long-term effects of climate change on general economic conditions and the pharmacy industry in particular are unclear, and changes in the supply, demand or available sources of energy may affect the availability or cost of goods and services, including natural resources, necessary to run our business. · The products we sell are sourced from a wide variety of domestic and international vendors, and any future inability to find qualified vendors and access products in a timely and efficient manner could adversely impact our business. Item 1B.Unresolved Staff Comments There are no unresolved staff comments outstanding with the Securities and Exchange Commission at this time. Item 2.Properties The Company's locations by state at August 31 are listed below. State State State Alabama Louisiana Oklahoma Alaska 5 3 Maine 14 13 Oregon 73 70 Arizona Maryland 66 58 Pennsylvania Arkansas 60 60 Massachusetts Rhode Island 29 29 California Michigan South Carolina Colorado Minnesota South Dakota 14 14 Connecticut Mississippi 71 70 Tennessee Delaware 67 65 Missouri Texas District of Columbia 3 1 Montana 13 13 Utah 43 42 Florida Nebraska 61 62 Vermont 4 3 Georgia Nevada 87 88 Virginia Hawaii 11 10 New Hampshire 35 35 Washington Idaho 42 40 New Jersey West Virginia 21 21 Illinois New Mexico 66 66 Wisconsin Indiana New York Wyoming 11 11 Iowa 72 72 North Carolina Guam 1 1 Kansas 69 71 North Dakota 1 1 Puerto Rico Kentucky Ohio TOTAL The Company owns approximately 21% of the retail drugstore locations open at August 31, 2011.The remaining drugstore locations are leased.The leases are for various terms and periods.See Note 3, "Leases" on page31 of the 2011 Annual Report, which section is incorporated herein by reference.The Company has a strategic expansion program of adding new storesand remodeling and relocating existing stores.Net retail selling space increased from 84 million square feet at August 31, 2010, to 86 million square feet at August 31, 2011.Not including the approximate 5,000 locations that have been converted under the Customer Centric Retailing initiative, approximately 33% of Company stores have been opened or remodeled during the past five years. The Company's retail store operations are supported by 18 major distribution centers with a total of approximately 10 million square feet of space, of which 13 locations are owned.The remaining space is leased.All distribution centers are served by modern systems for order processing control, operating efficiencies and rapid merchandise delivery to stores.In addition, the Company uses public warehouses to handle certain distribution needs. The Company operates 26 principal office facilities containing approximately three million square feet, of which 14 locations are owned.The Company operates two mail service facilities containing approximately 237 thousand square feet, one of which is owned. The Company also owns 32 strip shopping malls containing approximately 2 million square feet of which approximately 886 thousand square feet is leased to others. Item 3.Legal Proceedings The information in response to this item is incorporated herein by reference to Note 10 "Commitments and Contingencies" on page35 of the 2011 Annual Report. Item 4.[Reserved] Executive Officers of the Registrant The following table sets forth, for each person serving as an executive officer of Walgreens as of October 25, 2011, the name, age and principal occupations and employment of such person for the past five years.Unless otherwise stated, employment is by Walgreens.Executive officers of Walgreens are elected annually by the Board of Directors and serve until a successor has been duly elected or appointed and qualified or until the officer's death, resignation or removal.There are no family relationships between any of the Company’s executive officers or directors. Name and Business Experience Age Office(s) Held Gregory D. Wasson 53 President and Chief Executive Officer President and Chief Executive Officer since February 2009 Director since February 2009 President and Chief Operating Officer – May 2007 to February 2009 Executive Vice President – October 2005 to May 2007 President, Walgreens Health Services – March 2002 to May 2007 Sona Chawla 44 President, E-Commerce President, E-Commerce since January 2011 Senior Vice President, E-Commerce –July 2008 to January2011 Vice President, Global Online Business, Dell, Inc. – December 2006 to May 2008 Executive Vice President, Online Sales, Service and Marketing, Wells Fargo & Company – March 2005 to October 2006 Kermit R. Crawford 52 President, Pharmacy, Health and Wellness President, Pharmacy, Health and Wellness since September 2010 Executive Vice President– January 2010 to September 2010 Senior Vice President - October 2007 to January 2010 Vice President – October 2005 to October 2007 Senior Vice President, Walgreens Health Services – October 2005 to September 2007 Joseph C. Magnacca 49 President, Daily Living Products and Solutions President, Daily Living Products and Solutions since April 2011 President of Duane Reade Holdings, Inc. –July 2010 to April 2011 Senior Vice President and Chief Merchandising Officer of Duane Reade Holdings, Inc. – September 2008 to July 2010 Executive Vice President of Shoppers Drug Mart Corporation – 2001to 2008 Mark A. Wagner 50 President, Community Management President, Community Management since September 2010 Executive Vice President – March 2006 to September 2010 Senior Vice President – February 2002 to March 2006 Wade D. Miquelon 46 Executive Vice President and Chief Financial Officer Executive Vice President and Chief Financial Officer since July 2009 Senior Vice President and Chief Financial Officer –June 2008 to July 2009 Executive Vice President and Chief Financial Officer, Tyson Foods, Inc. – June 2006 to June 2008 Vice President, Finance, Western Europe, The Procter & Gamble Company – September 2003 to June 2006 Thomas J. Sabatino, Jr. 52 Executive Vice President, General Counsel and Corporate Secretary Executive Vice President, General Counsel and Corporate Secretary sinceSeptember 2011 Executive Vice President and General Counsel of UAL Corporation and United Air Lines, Inc. – March 2010 to December 2010 Executive Vice President and General Counsel of Schering- Plough Corporation – April 2004 to November 2009 Graham W. Atkinson 60 Senior Vice President and Chief Customer Experience Officer Senior Vice President and Chief Customer Experience Officer since January 2011 Executive Vice Presidentof UAL Corporation and United Air Lines, Inc. and President of Mileage Plus frequent flyer program – October 2008 to December 2010 Executive Vice President – Chief Customer Officer of UAL Corporation and United Air Lines, Inc. – September 2006 to September 2008 Mia M. Scholz 45 Senior Vice President, Controller and Chief Accounting Officer Senior Vice President since January 2011 Vice President since October 2007 Controller and Chief Accounting Officer since January 2004 Divisional Vice President – January 2004 to October 2007 Timothy J. Theriault 51 Senior Vice President and Chief Information Officer Senior Vice President and Chief Information Officer since October 2009 President, Corporate and Institutional Services, Northern Trust Corporation – January 2006 to October 2009 President, Worldwide Operations and Technology, Northern Trust Corporation – February 2002 to January 2006 Kathleen Wilson-Thompson 54 Senior Vice President and Chief Human Resources Officer Senior Vice President and Chief Human Resources Officer since January 2010 Senior Vice President, Global Human Resources of Kellogg Company – July 2005 to December 2009 Robert G. Zimmerman 59 Senior Vice President and Chief Strategy Officer Senior Vice President and Chief Strategy Officer since September 2011 Senior Vice President since January 2011 Vice President – September 2007 to January 2011 Vice President and Chief Financial Officer, Walgreens Health Services – September 2001 to September 2007 W. Bryan Pugh 48 Vice President, Merchandising Vice President, Merchandising since February 2009 Chief Retail Operations Officer, Fresh & Easy Neighborhood Markets, USA, Tesco PLC – March 2005 to December 2008 PART II Item 5.Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities The Company's common stock is listed on the New York Stock Exchange, Chicago Stock Exchange and The Nasdaq Stock Market LLC under the symbol WAG.As of September 30, 2011, there were approximately 84,643 record holders of Company common stock. The range of the sales prices of the Company's common stock by quarters during the years ended August 31, 2011, and August 31, 2010, are incorporated herein by reference to the caption “Common Stock Prices” on page 39 of the 2011 Annual Report. The Company's cash dividends per common share declared during the two fiscal years ended August 31 are as follows: Quarter Ended November $ $ February May August Fiscal Year $ $ The Company has paid cash dividends every quarter since 1933.Future dividends will be determined based on the Company's earnings, capital requirements, financial condition and other factors considered relevant by the Board of Directors. The following table provides information about purchases by the Company during the quarter ended August 31, 2011, of equity securities that are registered by the Company pursuant to Section 12 of the Exchange Act.Subject to applicable law, share purchases may be made in open market transactions, privately negotiated transactions, or pursuant to instruments and plans complying with Rule 10b5-1. Issuer Purchases of Equity Securities Period Total Number of Shares Purchased (1) Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Repurchase Programs (2) Approximate Dollar Value of Shares that May Yet Be Purchased Under the Plans or Programs (2) 06/01/2011 - 06/30/2011 $ $ 07/01/2011- 07/31/2011 - 08/01/2011-08/31/2011 Total $ The Company purchased 1,000,000 shares of its common stock in open-market transactions to satisfy the requirements of the Company's employee stock purchase and option plans, as well as the Company's Nonemployee Director Stock Plan. In July 2011, the Company completed its 2011 repurchase program, which authorized the repurchase of $1,000 million of the Company’s common stock.On July 13, 2011, the Board of Directors approved a new share repurchase program (2012 repurchase program) which allows for the repurchase of up to $2,000 million of the Company’s common stock prior to its expiration on December 31, 2015.The total remaining authorization under the 2012 repurchase program is $1,575 million as of August 31, 2011. Item 6.Selected Financial Data The information in response to this item is incorporated herein by reference to the caption “Five-Year Summary of Selected Consolidated Financial Data” on page 17 of the 2011 Annual Report. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations The information in response to this item is incorporated herein by reference to the caption “Management's Discussion and Analysis of Results of Operations and Financial Condition” on pages 18 through 23 of the 2011 Annual Report. Item 7A.Qualitative and Quantitative Disclosures about Market Risk In January 2010, we entered into two interest rate swap transactions converting our $1,300 million 4.875% fixed rate notes to a floating interest rate based on the six month LIBOR in arrearsplus a constant spread.In May 2011, we entered into two additional interest rate swap transactions converting $250 million 5.25% fixed rate notes to a floating interest rate based on the six month LIBOR in arrears plus a constant spread.These financial instruments are sensitive to changes in interest rates.On August31, 2011, we had $803million in long-term debt obligations that had fixed interest rates.A one percentage point increase or decrease in interest rates would increase or decrease the annual interest expense we recognize and the cash we pay for interest expense by approximately $16million. Item 8.Financial Statements and Supplementary Data See Item 15. Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None. Item 9A.Controls and Procedures Evaluation of Disclosure Controls and Procedures Management conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures as of the end of the period covered by this Form 10-K.The controls evaluation was conducted under the supervision and with the participation of the Company’s management, including its Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”).Based upon the controls evaluation, our CEO and CFO have concluded that, as of the end of the period covered by this report, our disclosure controls and procedures were effective to provide reasonable assurance that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified by the SEC, and that such information is accumulated and communicated to management, including the CEO and CFO, as appropriate to allow timely decisions regarding required disclosure. Report on Internal Control Over Financial Reporting Management's report on internal control over financial reporting and the report of Deloitte & Touche LLP, the Company's independent registered public accounting firm, related to their assessment of the effectiveness of internal control over financial reporting are included in our fiscal 2011 Annual Report and are incorporated in this Item 9A by reference. Changes in Internal Control over Financial Reporting In connection with the evaluation pursuant to Exchange Act Rule 13a-15(d) of the Company's internal control over financial reporting (as defined in Exchange Act Rule 13a-15(f)) by the Company's management, including its CEO and CFO, no changes during the quarter ended August 31, 2011 were identified that have materially affected, or are reasonably likely to materially affect, the Company's internal control over financial reporting. In the second quarter of fiscal 2010, we signed an agreement to outsource select accounting transaction-processing activities.This is part of an ongoing initiative to transform our accounting organization to a new model which includes shared services and multiple centers of excellence.The Company’s management has concluded that the outsourcing agreement has not materially affected, and is not reasonably likely to materially affect, the Company’s internal control over financial reporting. Inherent Limitations on Effectiveness of Controls Our management, including the CEO and CFO, do not expect that our disclosure controls and procedures or our internal control over financial reporting will prevent or detect all errors and all fraud.A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system’s objectives will be met.The design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.Further, because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that misstatements due to error or fraud will not occur or that all control issues and instances of fraud, if any, within the Company have been detected.These inherent limitations include the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake.Controls can also be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the controls.The design of any system of controls is based in part on certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions.Projections of any evaluation of controls effectiveness to future periods are subject to risks.Over time, controls may become inadequate because of changes in conditions or deterioration in the degree of compliance with policies or procedures. Item 9B.Other Information None. PART III Item 10.Directors, Executive Officers and Corporate Governance The information required by Item 10, with the exception of the information relating to the executive officers of the Company, which is presented in Part I above under the heading "Executive Officers of the Registrant," is incorporated herein by reference to the following sections of the Company's 2011 Proxy Statement:Proposal 1, Election of Directors; The Board of Directors, Board Committees and Corporate Governance; and Section 16(a) Beneficial Ownership Reporting Compliance. The Company has adopted a Code of Business Conduct applicable to all employees, officers and directors that incorporates policies and guidelines designed to deter wrongdoing and to promote honest and ethical conduct and compliance with applicable laws and regulations.The Company has also adopted a Code of Ethics for Financial Executives.This Code applies to and has been signed by the Chief Executive Officer, the Chief Financial Officer and the Controller.The full text of the Code of Business Conduct and the Code of Ethics for Financial Executives is available at the Company's website, investor.walgreens.com.The Company intends to promptly disclose on its website in accordance with SEC rules changes to or waivers, if any, of the Code of Ethics for Financial Executives or the Code of Business Conduct for directors and executive officers. Charters of all committees of the Company's Board of Directors, as well as the Company's Corporate Governance Guidelines and Code of Business Conduct, are available on the Company's website at investor.walgreens.com or, upon written request, in printed hardcopy form.Written requests should be sent to Walgreen Co., Attention: Shareholder Relations, Mail Stop #1833, 108 Wilmot Road, Deerfield, Illinois 60015. Item 11.Executive Compensation The information required by Item 11 is incorporated herein by reference to the following sections of the Company's 2011 Proxy Statement: Director Compensation; and Executive Compensation. Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The information required by Item 12 is incorporated herein by reference to the following sections of the Company's 2011 Proxy Statement: Security Ownership of Certain Beneficial Owners and Management; and Equity Compensation Plans. Item 13.Certain Relationships and Related Transactions and Director Independence The information required by Item 13 is incorporated herein by reference to the following sections of the Company's 2011 Proxy Statement: Certain Relationships and Related Party Transactions; and The Board of Directors, Board Committees and Corporate Governance. Item 14.Principal Accounting Fees and Services The information required by Item 14 is incorporated herein by reference to the following sections of the Company's 2011 Proxy Statement: Independent Registered Public Accounting Firm Fees and Services. PART IV Item 15.Exhibits and Financial Statement Schedules (a) Documents filed as part of this report: Financial statements.The following financial statements, supplementary data, and report of independent public accountants appearing in the 2011 Annual Report are incorporated herein by reference. 2011 Annual Report Page Number (printed) Consolidated Statements of Earnings and Shareholders' Equity for the years ended August 31, 2011, 2010 and 2009 24– 25 Consolidated Balance Sheets at August 31, 2011 and 2010 26 Consolidated Statements of Cash Flows for the years ended August 31, 2011, 2010 and 2009 27 Notes to Consolidated Financial Statements 28– 39 Management's Report on Internal Control 40 Report of Independent Registered Public Accounting Firm 40 Financial statement schedules and supplementary information.The following financial statement schedule and related report of the independent registered public accounting firm is included herein. Schedule IIValuation and Qualifying Accounts Report of Independent Registered Public Accounting Firm Schedules I, III, IV and V are not submitted because they are not applicable or not required or because the required information is included in the Financial Statements in (1) above or notes thereto. Other Financial Statements - Separate financial statements of the registrant have been omitted because it is primarily an operating Company, and all of its subsidiaries are included in the consolidated financial statements. Exhibits.Exhibits 10.1 through 10.57 constitute management contracts or compensatory plans or arrangements required to be filed as exhibits pursuant to Item 15(b) of this Form 10-K. The agreements included as exhibits to this report are included to provide information regarding their terms and not intended to provide any other factual or disclosure information about the Company or the other parties to the agreements.The agreements may contain representations and warranties by each of the parties to the applicable agreement that were made solely for the benefit of the other parties to the applicable agreement, and: •should not in all instances be treated as categorical statements of fact, but rather as a way of allocating the risk to one of the parties if those statements prove to be inaccurate; •may have been qualified by disclosures that were made to the other party in connection with the negotiation of the applicable agreement, which disclosures are not necessarily reflected in the agreement; •may apply standards of materiality in a way that is different from what may be viewed as material to you or other investors; and •were made only as of the date of the applicable agreement or such other date or dates as may be specified in the agreement and are subject to more recent developments. Accordingly, these representations and warranties may not describe the actual state of affairs as of the date they were made or at any other time. (b)Exhibits Exhibit No. Description SEC Document Reference Amended and Restated Articles of Incorporation of Walgreen Co. Incorporated by reference to Exhibit 3.1 to Walgreen Co.’s Current Report on Form 8-K (File No.1-00604) filed with the SEC on January 19, 2011. Amended and Restated By-Laws of Walgreen Co., as amended effective as of September 1, 2008. Incorporated by reference to Exhibit 3.1 to Walgreen Co.’s Current Report on Form 8-K (File No. 1-00604) filed with the SEC on September 5, 2008. 4.1* Form of Indenture between Walgreen Co. and Wells Fargo Bank, National Association. Incorporated by reference to Exhibit 4.1 to Walgreen Co.’s registration statement on Form S-3ASR (File No. 333-152315) filed with the SEC on July 14, 2008. Form of 4.875% Note due 2013. Incorporated by reference to Exhibit 4.1 to Walgreen Co.’s Current Report on Form 8-K (File No. 1-00604) filed with the SEC on July 17, 2008. Form of 5.25% Note due 2019. Incorporated by reference to Exhibit 4.1 to Walgreen Co.’s Current Report on Form 8-K (File No. 1-00604) filed with the SEC on January 13, 2009. Walgreen Co. Management Incentive Plan (as amended and restated effective September 1, 2008). Incorporated by reference to Exhibit 10.3 to Walgreen Co.’s Annual Report on Form 10-K for the fiscal year ended August 31, 2008 (File No. 1-00604). Walgreen Co. Long-Term Performance Incentive Plan (amendment and restatement of the Walgreen Co. Restricted Performance Share Plan). Incorporated by reference to Exhibit 10.1 to Walgreen Co.’s Current Report on Form 8-K (File No. 1-00604) filed with the SEC on January 11, 2007. Walgreen Co. Long-Term Performance Incentive Plan Amendment No. 1 (effective January 10, 2007). Incorporated by reference to Exhibit 10.2 to Walgreen Co.’s Quarterly Report on Form 10-Q for the quarter ended February 28, 2007 (File No. 1-00604). Walgreen Co. Long-Term Performance Incentive Plan Amendment No. 2. Incorporated by reference to Exhibit 10.1 to Walgreen Co.’s Current Report on Form 8-K (File No. 1-00604) filed with the SEC on April 14, 2011. Form of Restricted Stock Unit Award Agreement (August 15, 2011 grants). Filed herewith. Form of Restricted Stock Unit Award Agreement (effective September 1, 2011). Filed herewith. Form of Performance Share Contingent Award Agreement (effective September 1, 2008). Incorporated by reference to Exhibit 10.14 to Walgreen Co.’s Annual Report on Form 10-K for the fiscal year ended August 31, 2008 (File No. 1-00604). Form of Performance Share Contingent Award Agreement (effective September 1, 2011). Filed herewith. Form of Restricted Stock Award Agreement (effective June 2008). Incorporated by reference to Exhibit 10.15 to Walgreen Co.’s Annual Report on Form 10-K for the fiscal year ended August 31, 2008 (File No. 1-00604). Walgreen Co. Executive Stock Option Plan (as amended and restated effective January 13, 2010). Incorporated by reference to Exhibit 99.1 to Walgreen Co.’s Current Report on Form 8-K (File No. 1-00604) filed with the SEC on January 20, 2010. Form of Stock Option Agreement (Benefit Indicator 512 - 515) (effective September 1, 2011). Filed herewith. Form of Stock Option Agreement (Benefit Indicator 516 and above) (effective September 1, 2011). Filed herewith. Walgreen Co. 1986 Executive Deferred Compensation/Capital Accumulation Plan. Incorporated by reference to Exhibit 10 to Walgreen Co.’s Annual Report on Form 10-K for the fiscal year ended August 31, 1986 (File No. 1-00604). Walgreen Co. 1988 Executive Deferred Compensation/Capital Accumulation Plan. Incorporated by reference to Exhibit 10 to Walgreen Co.’s Quarterly Report on Form 10-Q for the quarter ended November 30, 1987 (File No. 1-00604). Amendments to Walgreen Co. 1986 and 1988 Executive Deferred Compensation/ Capital Accumulation Plans. Incorporated by reference to Exhibit 10 to Walgreen Co.’s Quarterly Report on Form 10-Q for the quarter ended November 30, 1988 (File No. 1-00604). Walgreen Co. 1992 Executive Deferred Compensation/Capital Accumulation Plan Series 1. Incorporated by reference to Exhibit 10 to Walgreen Co.’s Annual Report on Form 10-K for the fiscal year ended August 31, 1992 (File No. 1-00604). Walgreen Co. 1992 Executive Deferred Compensation/Capital Accumulation Plan Series 2. Incorporated by reference to Exhibit 10 to Walgreen Co.’s Annual Report on Form 10-K for the fiscal year ended August 31, 1992 (File No. 1-00604). Walgreen Co. 1997 Executive Deferred Compensation/Capital Accumulation Plan Series 1. Incorporated by reference to Exhibit 10(c) to Walgreen Co.’s Quarterly Report on Form 10-Q for the quarter ended February 28, 1997 (File No. 1-00604). Walgreen Co. 1997 Executive Deferred Compensation/Capital Accumulation Plan Series 2. Incorporated by reference to Exhibit 10(d) to Walgreen Co.’s Quarterly Report on Form 10-Q for the quarter ended February 28, 1997 (File No. 1-00604). Walgreen Co. 2001 Executive Deferred Compensation/Capital Accumulation Plan. Incorporated by reference to Exhibit 10(g) to Walgreen Co.’s Annual Report on Form 10-K for the fiscal year ended August 31, 2001 (File No. 1-00604). Walgreen Co. 2002 Executive Deferred Compensation/Capital Accumulation Plan. Incorporated by reference to Exhibit 10(g) to Walgreen Co.’s Annual Report on Form 10-K for the fiscal year ended August 31, 2002 (File No. 1-00604). Amendment to the Walgreen Co. 1986, 1988, 1992 (Series 1), 1992 (Series 2), 1997 (Series 1), 1997 (Series 2), 2001 and 2002 Executive Deferred Compensation/ Capital Accumulation Plans. Incorporated by reference to Exhibit 10.3 to Walgreen Co.’s Quarterly Report on Form 10-Q for the fiscal quarter ended February 28, 2009 (File No. 1-00604). Walgreen Co. 2006 Executive Deferred Compensation/Capital Accumulation Plan (effective January 1, 2006). Incorporated by reference to Exhibit 10(b) to Walgreen Co.’s Quarterly Report on Form 10-Q for the fiscal quarter ended November 30, 2005 (File No. 1-00604). Walgreen Co. 2011 Executive Deferred Compensation Plan. Incorporated by reference to Exhibit 10.1 to Walgreen Co.’s Current Report on Form 8-K (File No. 1-00604) filed with the SEC on November 12, 2010. Amendment No. 1 to the Walgreen Co. 2011 Executive Deferred Compensation Plan. Incorporated by reference to Exhibit 10.1 to Walgreen Co.’s Current Report on Form 8-K (File No. 1-00604) filed with the SEC on January 19, 2011. Walgreen Co. Executive Deferred Profit-Sharing Plan, as amended and restated effective January 1, 2012. Incorporated by reference to Exhibit 10.2 to Walgreen Co.’s Current Report on Form 8-K (File No. 1-00604) filed with the SEC on July 15, 2011. Share Walgreens Stock Purchase/Option Plan (effective October 1, 1992), as amended. Incorporated by reference to Exhibit 10(d) to Walgreen Co.’s Quarterly Report on Form 10-Q for the quarter ended February 28, 2003 (File No. 1-00604). Share Walgreens Stock Purchase/Option Plan Amendment No. 4 (effective July 15, 2005), as amended. Incorporated by reference to Exhibit 10(h)(ii) to Walgreen Co.’s Annual Report on Form 10-K for the fiscal year ended August 31, 2005 (File No. 1-00604). Share Walgreens Stock Purchase/Option Plan Amendment No. 5 (effective October 11, 2006). Incorporated by reference to Exhibit 10(b) to Walgreen Co.’s Quarterly Report on Form 10-Q for the quarter ended November 30, 2006 (File No. 1-00604). Walgreen Select Senior Executive Retiree Medical Expense Plan. Incorporated by reference to Exhibit 10(j) to Walgreen Co.’s Annual Report on Form 10-K for the fiscal year ended August 31, 1996 (File No. 1-00604). Walgreen Select Senior Executive Retiree Medical Expense Plan Amendment No. 1 (effective August 1, 2002). Incorporated by reference to Exhibit 10(a) to Walgreen Co.’s Quarterly Report on Form 10-Q for the quarter ended February 28, 2003 (File No. 1-00604). Walgreen Co. Profit-Sharing Restoration Plan (as restated effective January 1, 2003). Incorporated by reference to Exhibit 10(b) to Walgreen Co.’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2003 (File No. 1-00604). Walgreen Co. Profit-Sharing Restoration Plan Amendment No. 1 (effective January 1, 2008). Incorporated by reference to Exhibit 10.36 to Walgreen Co.’s Annual Report on Form 10-K for the fiscal year ended August 31, 2008 (File No. 1-00604). Walgreen Co. Profit-Sharing Restoration Plan Amendment No. 2 (effective January 1, 2010). Incorporated by reference to Exhibit 10.1 to Walgreen Co.’s Quarterly Report on Form 10-Q for the quarter ended February 28, 2010 (File No. 1-00604). Amendment to the Walgreen Co. Profit-Sharing Restoration Plan. Incorporated by reference to Exhibit 10.3 to Walgreen Co.’s Quarterly Report on Form 10-Q for the quarter ended November 30, 2010 (File No. 1-00604). Amendment to the Walgreen Co. Profit-Sharing Restoration Plan. Incorporated by reference to Exhibit 10.2 to Walgreen Co.’s Current Report on Form 8-K (File No. 1-00604) filed with the SEC on January 19, 2011. Walgreen Co. 162(m) Deferred Compensation Plan, as amended and restated. Incorporated by reference to Exhibit 10.1 to Walgreen Co.’s Current Report on Form 8-K (File No. 1-00604) filed with the SEC on October 17, 2011. Walgreen Co. Nonemployee Director Stock Plan, as amended and restated (effective January 14, 2004). Incorporated by reference to Exhibit 10(a) to Walgreen Co.’s Quarterly Report on Form 10-Q for the quarter ended February 29, 2004 (File No. 1-00604). Walgreen Co. Nonemployee Director Stock Plan Amendment No. 1 (effective October 12, 2005). Incorporated by reference to Exhibit 10(a) to Walgreen Co.’s Quarterly Report on Form 10-Q for the quarter ended November 30, 2005 (File No. 1-00604). Walgreen Co. Nonemployee Director Stock Plan Amendment No. 2 (effective October 11, 2006). Incorporated by reference to Exhibit 10(f) to Walgreen Co.’s Quarterly Report on Form 10-Q for the quarter ended November 30, 2006 (File No. 1-00604). Walgreen Co. Nonemployee Director Stock Plan Amendment No. 3 (effective September 1, 2009). Incorporated by reference to Exhibit 10.43 to Walgreen Co.’s Annual Report on Form 10-K for the fiscal year ended August 31, 2010 (File No. 1-00604). Walgreen Co. Broad-Based Stock Option Plan (effective July 10, 2002). Incorporated by reference to Exhibit 10(p) to Walgreen Co.’s Annual Report on Form 10-K for the fiscal year ended August 31, 2002 (File No. 1-00604). Walgreen Co. Broad-Based Employee Stock Option Plan Amendment No. 1 (effective April 1, 2003). Incorporated by reference to Exhibit 10(c) to Walgreen Co.’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2003 (File No. 1-00604). Walgreen Co. Broad-Based Employee Stock Option Plan Amendment No. 2 (effective October 11, 2006). Incorporated by reference to Exhibit 10(e) to Walgreen Co.’s Quarterly Report on Form 10-Q for the quarter ended November 30, 2006 (File No. 1-00604). Form of Change of Control Employment Agreements. Incorporated by reference to Exhibit 10 to Walgreen Co.’s Current Report on Form 8-K dated October 18, 1988 (File No. 1-00604). Form of Amendment to Change of Control Employment Agreements (effective January 1, 2009). Incorporated by reference to Exhibit 10.2 to Walgreen Co.’s Quarterly Report on Form 10-Q for the fiscal quarter ended February 28, 2009 (File No. 1-00604). Amendment to Employment Agreements adopted July 12, 1989. Incorporated by reference to Exhibit 10 to Walgreen Co.’s Annual Report on Form 10-K for the fiscal year ended August 31, 1989 (File No. 1-00604). Executive Stock Option Plan – Stock Option Agreement made as of October 10, 2008 between Alan G. McNally and Walgreen Co. Incorporated by reference to Exhibit 10.8 to Walgreen Co.’s Quarterly Report on Form 10-Q for the fiscal quarter ended November 30, 2008 (File No. 1-00604). Long-Term Performance Incentive Plan – Restricted Stock Unit Award Agreement made as of October 10, 2008 between Alan G. McNally and Walgreen Co. Incorporated by reference to Exhibit 10.9 to Walgreen Co.’s Quarterly Report on Form 10-Q for the fiscal quarter ended November 30, 2008 (File No. 1-00604). Amended and Restated Senior Executive Severance Agreement effective as of July 31, 2006 between Medmark, Inc. and Stanley B. Blaylock. Incorporated by reference to Exhibit 10.1 to Walgreen Co.’s Quarterly Report on Form 10-Q for the fiscal quarter ended November 30, 2009 (File No. 1-00604). Separation and Release Agreement, effective April, 2, 2010, between Stanley B. Blaylock and Walgreen Co. Incorporated by reference to Exhibit 10.1 to Walgreen Co.’s Quarterly Report on Form 10-Q for the fiscal quarter ended May 31, 2010 (File No. 1-00604). Voluntary Separation and Release Agreement, dated January 8, 2010,between George Riedl and Walgreen Co. Incorporated by reference to Exhibit 10.60to Walgreen Co.’s Annual Report on Form 10-K for the fiscal year ended August 31, 2010 (File No. 1-00604). Agreement and Release between Hal F. Rosenbluth and Walgreen Co. Incorporated by reference to Exhibit 10.2 to Walgreen Co.’s Quarterly Report on Form 10-Q for the fiscal quarter ended May 31, 2011 (File No. 1-00604). Offer letter agreement dated March 10, 2011 between Joseph C. Magnacca and Walgreen Co. Incorporated by reference to Exhibit 10.3 to Walgreen Co.’s Quarterly Report on Form 10-Q for the fiscal quarter ended May 31, 2011 (File No. 1-00604). Offer letter agreement dated August 9, 2011 between Thomas J. Sabatino and Walgreen Co. Filed herewith. drugstore.com, inc., 1998 Stock Plan, as amended. Incorporated by reference to Exhibit 99.1 to Walgreen Co.’s Registration Statement on Form S-8 (File No. 333-174811) filed with the SEC on June 9, 2011. drugstore.com, inc., 2008 Equity Incentive Plan, as amended. Incorporated by reference to Exhibit 99.2 to Walgreen Co.’s Registration Statement on Form S-8 (File No. 333-174811) filed with the SEC on June 9, 2011. Computation of Ratio of Earnings to Fixed Charges. Filed herewith. Portions of the Walgreen Co. Annual Report to Shareholders for the fiscal year ended August 31, 2011. This report, except for those portions thereof which are expressly incorporated by reference in this Form 10-K, is being furnished for the information of the SEC and is not deemed to be "filed" as a part of the filing of this Form 10-K. Subsidiaries of the Registrant. Filed herewith. Consent of Independent Registered Public Accounting Firm. Filed herewith. Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Filed herewith. Certification of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Filed herewith. Certification of the Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350. Furnished herewith. Certification of the Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350. Furnished herewith. 101** The following financial statements and footnotes from the Walgreen Co. Annual Report on Form 10-K for the year ended August 31, 2011, formatted in XBRL (eXtensible Business Reporting Language): (i) Consolidated Statement of Earnings; (ii) Consolidated Statement of Cash Flows; (iii) Consolidated Balance Sheet; (iv) Consolidated Statement of Shareholders' Equity, and (v) the Notes to Consolidated Financial Statements. Furnished herewith. * Other instruments defining the rights of holders of long-term debt of the registrant and its consolidated subsidiaries may be omitted from Exhibit 4 in accordance with Item 601(b)(4)(iii)(A) of Regulation S-K.Copies of such agreements will be furnished to the SEC upon request. ** In accordance with Rule 406T under Regulation S-T, the XBRL-related information in Exhibit 101 to this Annual Report on Form 10-K shall be deemed to be “furnished” and not “filed”. WALGREEN CO. AND SUBSIDIARIES SCHEDULE IIVALUATION AND QUALIFYING ACCOUNTS FOR THE YEARS ENDED AUGUST 31, 2011, 2 (Dollars in Millions) Classification Balance at Beginning of Period Additions Charged to Costs and Expenses Deductions Balance at End of Period Allowances deducted from receivables for doubtful accounts - Year Ended August 31, 2011 $ $
